 1
 2
 3
 4
 5
 6
 7
 8                                      UNITED STATES DISTRICT COURT
 9                                   NORTHERN DISTRICT OF CALIFORNIA
10
     CHRISTOPHER WILLIAMS          ) CASE NO. 3:18-cv-04766-RS
11                                 )
               Plaintiff,          ) [PROPOSED] ORDER GRANTING
12                                 ) STIPULATION RE: DISMISSAL OF
          vs.                      ) ENTIRE ACTION, WITH PREJUDICE
13                                 ) PURSUANT TO FRCP 41(a)(1)(A)(ii)
     COLLECTION BUREAU OF AMERICA, )
14   LTD.                          )
               Defendant.          )
15                                 )
                                   )
16                                 )
                                   )
17
18                  Having considered the parties’ Stipulation to Dismiss, the above-entitled action is hereby

19   dismissed without prejudice. Each party shall bear its own costs and expenses.

20
21                  PURSUANT TO STIPULATION, IT IS SO ORDERED.

22
23   DATED: May 30, 2019
24                                                              UNITED STATES DISTRICT JUDGE

25
26
27
28

     {00109255;1}                                        1
                                                                                      STIPULATION FOR DISMISSAL
                                                                                          CASE NO: 3:18-cv-04766-RS
